DETAILED ACTION
	This is a first action final Office Action on the merits for application 17/362,919.
Claims 1-18 are pending.
Claims 1-18 are examined.

First Action Final Rejection Explanation
This is a Divisional of applicant's earlier Application No. 16/252,058. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: line 4 of claim 11 defines “as a distance from the bottom of the pole to the second ring,” when it should define --as [[a]] the distance from the bottom of the pole to the second right-- since such a distance has been previously defined. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 defines “a tensioner positioned at a top of the pole in between the pole on the roof to pretension,” which renders the claimed invention indefinite since the claim limitations do not appear to define what two elements the tensioner is to be positioned between, where the claim seems to define the pole is to be positioned “on the roof” and nothing is to be positioned between such elements. For examining purposes and in light of the specification and drawings, such limitations are considered to define the tensioner as being positioned between --the pole and the roof to pretension--. Moreover, claims 2-15 are rendered indefinite for their dependencies upon claim 1. Furthermore, claims 16 and 18 include similar limitations and are similarly rejected and interpreted as explained above, where claim 17 is rendered indefinite for its dependency upon claim 16.
Line 1 of claim 2 defines “has cuts in it in proximity to one and of the pole,” which renders the claimed invention indefinite since multiple elements have been previously defined and one of ordinary skill in the art would not know what element is being referred back to by the term “it.” Furthermore, such limitations seem to include a minor informality and add confusion as to what exactly is being defined. For examining purposes and in light of the specification and drawings, “it” is considered to refer back to the pole, where such cuts are positioned in --one end of the pole--. Moreover, claims 3-15 are rendered indefinite for their dependencies upon claim 2.
Claim 2 further defines “the reduced cross-sectional area,” which lacks antecedent basis and renders the claimed invention indefinite since such a reduced cross-sectional area has not been previously defined and one of ordinary skill in the art would not know what area is being referred back to. For examining purposes and in light of the specification and drawings, such a reduced cross-sectional area is considered to refer to the area which is cut. Moreover, claims 3-15 are rendered indefinite for their dependencies upon claim 2.
Claim 10 defines “the ring has a spot weld,” which renders the claimed invention indefinite since the ring has already been defined as comprising of a weld and thus one of ordinary skill in the art would not know whether a second weld is required or whether such a spot weld refers back to the weld as defined in claim 7. For examining purposes and in light of the specification and drawings, the spot weld is considered to further define the weld of claim 7. Moreover, claims 11-15 are rendered indefinite for their dependency upon claim 10.
Claim 13 defines the pole is “untampered,” which renders the claimed invention indefinite since the pole is defined as comprising of cuts and thus appear to be tampered and thus one of ordinary skill in the art would not know what scope is to be covered by the term “untampered.” For examining purposes and in light of the specification and drawings, such a pole is considered “untampered” so as to be cylindrical in shape other than the cuts within the end of the pole. Moreover, claims 14 and 15 are rendered indefinite for their dependencies upon claim 13.
 Claim 18 defines “a plurality of rings wrapped around the pole and welded together,” thus rendering the claimed invention indefinite since one of ordinary skill in the art would not know whether each ring is to be welded to one another or whether each ring comprises of ends welded together so that each ring comprises of a separate weld. For examining purposes and in light of the specification and drawings, each ring is considered to comprise of a separate weld such that the rings are not all directly attached to one another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tupper (GB 2,285,643) in view of Skarbovig (U.S. Publication 2007/0231085).
Regarding claim 1, Tupper discloses a prop for supporting a roof (see figure 1) comprising:
a pole (#11) that is positioned vertically relative to ground (see figure 1);
a tensioner (#23) positioned at a top of the pole in between the pole on the roof to pretension the pole with respect to the roof to hold the pole in place (see figure 1); and
a ring (#18) wrapped about the pole (see figure 4) so that failure of the pole under load from the roof is a function of the ring (Page 8 of the reference teaches the ring #18 is configured to yield and expand to enable sliding of wedges #16 therein and thus yielding of the ring determines the failure of the pole).
However, Tupper does not disclose such a ring is welded together such that failure of the pole under load from the roof is a function of the weld. It is highly well known in the art, as evidenced by Skarbovig, that the metal rings used to restrain mine props can comprise overlapping ends that can be welded to one another. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the rings of Tupper to comprise of ends that are welded to one another, as taught in Skarbovig, in order to allow such rings to be used with different sized props if different sized props are provided and to also use known techniques to form such rings to yield predictable results of providing a yieldable reinforcing ring for proper prop functioning.
With respect to the limitations requiring the failure of the pole under load from the roof to be a function of the weld, such a function is not specifically defined, such as how such a pole is to fail with respect to how the weld reacts during such loading of the pole. Therefore, the ring and pole of Tupper in view of Skarbovig are thus considered to comprise of a pole which is configured to fail as a function of the weld, where the rings are to yield/plastically deform as the pole fails and such a failure of the pole should occur at a force less than that which can be resisted by the weld, thus meeting such limitations.
Regarding claim 2, Tupper in view of Skarbovig render obvious the pole has cuts in it in proximity to one end of the pole and forming a part of the reduced cross-sectional area in relation to an uncut portion of the pole (see figure 4 of Tupper, where the bottom end of the pole has cuts to reduce a cross section thereof in relation to a top end).
Regarding claim 3, Tupper in view of Skarbovig render obvious the ring is placed around the cuts (see figure 4 of Tupper).
Regarding claim 4, Tupper in view of Skarbovig render obvious the cuts form a pattern which provide a brushing failure mechanism (see figure 4 of Tupper, where such cuts are configured to provide a brushing failure mechanism).

Claims 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tupper in view of Skarbovig and Halbich (U.S. Patent 4,915,339).
Regarding claim 5, Tupper in view of Skarbovig do not specifically disclose the specific buckling stress to compressive strength ratio of about .45 as defined. However, it is highly well known in the art, as evidenced by Halbich, that the position and angle of cuts within the prop as well as their distance from the prop axis vary the yield characteristics, where the position and material of the hoops also alter the yield characteristics of such a prop. See col. 2, ll. 60-68. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the prop of Tupper in view of Skarbovig to comprise of a buckling stress to compressive strength ratio of about .45 since Halbich teaches that such cuts within the prop and the position and material of the rings can be optimized in order to obtain specific yield characteristics and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 6, Tupper in view of Skarbovig and Halbich render obvious the pole has a thin wedge dimension of about 1.25 inches, and the pole has a thick wedge to cut length ratio of about .3 (As explained above, Halbich teaches in col. 2, ll. 60-68 that the position and angle of cuts within the prop as well as their distance from the prop axis vary the yield characteristics, where it would have been obvious to have constructed the prop of Tupper to comprise of such a thin wedge dimension and thick wedge to cut length ratio as defined in order to obtain specific yield characteristics and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).).
Regarding claim 7, Tupper in view of Skarbovig and Halbich render obvious the ring is made of steel wire (Tupper discloses the use of metal wire rings, where Skarbovig teaches the obviousness of using steel for such rings), which is wrapped about the pole (see figure 4 of Tupper), the ring has a weld of about .5 to 1.5 inches in length adjacent a first end and a second end of the wire to hold the first end and the second end together (Skarbovig teaches the obviousness of welding such ends of the steel material to form the ring, where Halbich teaches in col. 2, ll. 60-68 that the position and material of the hoops alter the yield characteristics of such a structure, where it would have been obvious to have constructed the ring of the prop of Tupper to comprise of a weld with a length within the range as defined in order to obtain specific yield and strength characteristics to such a prop and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).).
Regarding claim 8, Tupper in view of Skarbovig and Halbich render obvious a second ring and a third ring (see figure 4 of Tupper, where at least four rings are used with such a structure), each wrapped around the pole (see figure 4 of Tupper), with the ring and the second ring and the third ring spaced from one another in an axial direction of a length of the pole (see figure 4).
Regarding claim 9, Tupper in view of Skarbovig and Halbich render obvious the ring is spot welded together about the pole (Tupper in view of Skarbovig teach of welding the ring ends to one another, where spot welding is a common and well known technique and it would have been obvious to have spot welded the ring of Tupper in view of Skarbovig to use common construction techniques for cost effective purposes.).
Regarding claim 10, Tupper in view of Skarbovig and Halbich render obvious the second and third rings are positioned on the pole above the ring (see figure 1 of Tupper, where the second and third rings can be positioned above the lower, first ring) and have solid welds, and the ring has a spot weld (As explained above, Tupper in view of Skarbovig teach of welding the ring ends to one another, where solid state welding and spot welding are common and well known techniques in the art and where Halbich in col. 2, ll. 60-68 teaches that the position and material of the hoops alter the yield characteristics of such a structure as well, where it would have been obvious to have solid state or spot welded the rings of Tupper in view of Skarbovig and Halbich to use common construction techniques for cost effective purposes as well as to provide such rings specific yielding and strength characteristics.).
Regarding claim 11, Tupper in view of Skarbovig and Halbich render obvious the ring is located between 1 and 2 inches above the bottom of the pole (page 8 of Tupper teaches the first ring can be positioned approximately two inches from the end), the second ring located 4 times a distance from the bottom of the pole as a distance from the bottom of the pole to the ring (page 8 of Tupper teaches that the second ring is located an additional 4 to 7 inches from the end #13 as is the first ring, where such a range meets the “4 times” limitation when a distance of 6 inches is used to space the first and second rings from one another, and thus positions the second ring 8 inches from the end.), and the third ring is located twice the distance from the bottom of the pole as a distance from the bottom of the pole to the second ring (Page 8 of Tupper teaches the third ring is positioned 5 to 8 inches from the second brace, where when 8 inches is used for such a distance, such a third ring would be positioned 16 inches from the end and thus twice the distance from the end relative to the second ring. Alternatively, Tupper teaches such distances are alterable to change the yield characteristics of such a pole, where it would have been obvious to have used values as defined within the claim limitations and that fall within such ranges as disclosed within Tupper to provide proper yielding characteristics to the prop and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).); the end of the cuts measured from the bottom of the pole parallel to the pole axis, falls between the second and third rings (see figure 4 of Tupper).
Regarding claim 12, Tupper in view of Skarbovig and Halbich render obvious the pole is made of wood (Tupper teaches the use of wood for the pole).
Regarding claim 13, Tupper in view of Skarbovig and Halbich render obvious the pole is cylindrical and untampered (see figure 4 of Tupper, where the pole is cylindrical and untampered except for where the cuts are located).
Regarding claim 14, Tupper in view of Skarbovig and Halbich render obvious the tensioner is a head board positioned perpendicular to the pole (see figure 1 of Tupper, where the head board #23 extends horizontally and perpendicular to the vertical pole).
Regarding claim 15, Tupper in view of Skarbovig and Halbich render obvious a baseboard (Tupper; #20) on the ground and on which the pole extends vertically upwards (see figure 1 of Tupper).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tupper in view of Halbich.
Regarding claim 16, Tupper discloses a prop for supporting a roof comprising:
a pole (#11) that is positioned vertically relative to ground (see figure 1);
a tensioner (#23) positioned at a top of the pole in between the pole on the roof to pretension the pole with respect to the roof to hold the pole in place (see figure 1); and
the pole has a thin wedge and a thick wedge (see figures 2-4, where the end of the pole is cut to form multiple sized wedges).
However, Tupper does not specifically disclose the pole has a thin wedge dimension of about 1.25 inches, and the pole has a thick wedge to cut length ratio of about .3. Halbich teaches in col. 2, ll. 60-68 that the position and angle of cuts within the prop as well as their distance from the prop axis vary the yield characteristics of such a prop. Therefore, it would have been obvious to have constructed the prop of Tupper to comprise of such a thin wedge dimension and thick wedge to cut length ratio as defined in order to obtain specific yield characteristics for the prop and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 17, Tupper in view of Halbich render obvious the pole has a buckling stress to compressive strength ratio of about .45 (It is highly well known in the art, as evidenced by Halbich, that the position and angle of cuts within the prop as well as their distance from the prop axis vary the yield characteristics of the prop, where the position and material of the hoops also alter the yield characteristics of the propr. See col. 2, ll. 60-68. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the prop of Tupper to comprise of a buckling stress to compressive strength ratio of about .45 since Halbich teaches that such cuts within the prop and the position and material of the rings can be optimized in order to obtain specific yield characteristics and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tupper in view of Skarbovig and Skarbovig ‘426 (U.S. Publication 2013/0129426).
Regarding claim 20, Tupper discloses a prop for supporting a roof comprising:
a pole (#11) that is positioned vertically relative to ground (see figure 1);
a tensioner (#23) positioned at a top of the pole in between the pole on the roof to pretension the pole with respect to the roof to hold the pole in place (see figure 1); and
a plurality of rings (#18) wrapped around the pole (see figure 4).
However, Tupper does not disclose such rings are welded with different types of welds allowing for different types of ring failures. 
It is highly well known in the art, as evidenced by Skarbovig, that the rings of a mine prop can comprise of ends that are attached to one another using welding. Furthermore, it is highly well known in the art, as evidenced by Skarbovig ‘426, that such rings of a mine prop can be constructed so as to yield at different tensions. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the rings of Tupper such that they comprise of different welds that allow for different types of ring failures, as taught in Skarbovig and Skarbovig ‘426, in order to provide an easier way of attaching such rings to different sized poles while also allowing the prop to properly yield and fail during a roof collapse to any needed specification and in a predetermined manner. Skarbovig ‘426 teaches that such rings can be constructed to different strengths for different yield characteristics and thus providing such different weld types, such as increasing the strength of such welds, would allow such rings to yield at different tensions without failing before a certain load is reached, thus rendering such limitations obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,053,683. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the present application is broader than claim 1 of U.S. Patent ‘683;
Claim 2 of the present application is broader than claim 2 of U.S. Patent ‘683;
Claim 3 of the present application is broader than claim 3 of U.S. Patent ‘683;
Claim 4 of the present application is broader than claim 4 of U.S. Patent ‘683;
Claim 5 of the present application is broader than claim 5 of U.S. Patent ‘683;
Claim 6 of the present application is broader than claim 6 of U.S. Patent ‘683;
Claim 7 of the present application is broader than claim 7 of U.S. Patent ‘683;
Claim 8 of the present application is broader than claim 8 of U.S. Patent ‘683;
Claim 9 of the present application is broader than claim 8 of U.S. Patent ‘683;
Claim 10 of the present application is broader than claim 9 of U.S. Patent ‘683;
Claim 11 of the present application is broader than claim 10 of U.S. Patent ‘683;
Claim 12 of the present application is broader than claim 10 of U.S. Patent ‘683;
Claim 13 of the present application is broader than claim 10 of U.S. Patent ‘683, where such props are commonly constructed to be cylindrical in shape and untampered except for ends thereof, as taught in claim 2 of U.S. Patent ‘683;
Claim 14 of the present application is broader than claim 11 of U.S. Patent ‘683;
Claim 15 of the present application is broader than claim 12 of U.S. Patent ‘683;
Claim 16 of the present application is broader than claim 13 of U.S. Patent ‘683;
Claim 17 of the present application is defined in claim 13 of U.S. Patent ‘683 in view of claim 5 of U.S. Patent ‘683;
Claim 18 of the present application is broader than claim 14 of U.S. Patent ‘683.

Conclusion
This is a Divisional of applicant's earlier Application No. 16/252,058. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635